Citation Nr: 0003986	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-19 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1977.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Denver, 
Colorado Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The record indicates that the veteran failed to report for a 
hearing before the Board in Washington D.C. scheduled in 
October 1999.


FINDINGS OF FACT

1. In October 1983 the RO denied the veteran's claim of 
entitlement to service connection for a low back 
condition.  The veteran did not appeal.

2. Relevant evidence submitted since the October 1983 
decision includes private and VA medical records and lay 
statements which are so significant that they must be 
considered in order to fairly decide the merits of the 
claim.

3. The claim of service connection for a low back disorder is 
plausible.  


CONCLUSION OF LAW

1. The October 1983 rating decision, which denied entitlement 
to service connection for a low back disorder is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.153 (1983) 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 20.1103 (1999)).

2. Evidence submitted since the October 1983 rating decision 
in support of the veteran's application to reopen the 
claim for entitlement to service connection for a low back 
disorder is new and material and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3. The claim of service connection for a low back disorder is 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior Rating Decision

In October 1983 the RO denied the veteran's claim of 
entitlement to service connection for a low back condition.  
The veteran did not appeal and that decision became final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.153 (1983) 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 20.1103 (1999)).

The only evidence of record at the time of the October 1983 
rating decision was the veteran's service medical records.  
The report of medical history completed in February 1974, at 
the time of the veteran's entrance to active duty, noted that 
that the veteran had no history of back problems.  In March 
1974 the veteran reported a 3 day history of back pain due to 
trauma.  The impression was intercostal and costochondral 
strain.  In October 1974 and July 1975 the veteran was seen 
for complaints of low back pain after lifting heavy objects.  
After complaints of low back pain in November 1976 the 
veteran was diagnosed with L5-S1 muscle strain.  A history of 
recurrent back pain was note on the veteran's November 1976 
discharge examination.


Evidence Submitted After October 1983

The evidence submitted since October 1983 includes private 
medical records which document frequent treatment for low 
back problems by various private providers in the early 
1980's.  Among the records is a letter from Dr. J.W.H., a 
chiropractor, who stated that he treated the veteran on 19 
occasions from June to August of 1978 for lumbosacral 
strain/sprain that reportedly had its onset 2 years earlier.

Also included in the new evidence is the report of a June 
1998 VA examination.  The veteran's medical records were not 
available for review at the time of the examination.  The 
examiner noted the veteran had difficulty ambulating and that 
his range of motion was markedly limited by severe pain.  
Radiology reports noted spondylosis with the possibility of 
epidural scar or subtle disc herniation.  The diagnoses were 
degenerative joint disease, lumbosacral spine, severe with 
marked discomfort, decreased range of motion and functional 
impairment; status post-surgical fusion of L-3, L-4 and L-5 
secondary to the previous diagnosis.

The new evidence also included the lay statements of the 
veteran's ex-spouse, to whom he was married at the time of 
the alleged injury.  She recalls that the veteran spoke of 
the injury and continuously complained of pain.


Analysis

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled. 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc);  see also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).

In this case, evidence submitted since the denial to reopen 
the veteran's claim in October 1983 objectively documents 
that the veteran suffers from a back disability which dates 
back to at least June 1978.  Other than a history given by 
the veteran of an inservice injury, no etiology is provided.  
The statements of the veteran and his ex-spouse which 
describe a continuity of subjective complaints of back 
discomfort since the veteran's period of active duty, support 
the veteran's claim.  All of this information is "new" 
since it was not available for review in October 1983, and is 
"material" since it bears directly and substantially upon 
the specific matter under consideration.  It is neither 
cumulative nor redundant and it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds evidence added to 
the record since October 1983 is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

The Board further finds that, in light of the new and 
material evidence submitted since the October 1983 rating 
decision, the veteran's claim is well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  The chiropractor diagnosed 
lumbosacral strain/sprain and the only injury to the spine 
referred to in the report is the one in service.  His 
symptoms in service were similar to the ones described in the 
chiropractor's report.  The overall evidence renders the 
claim plausible.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).



ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a low back 
disability and the claim is well grounded.  To this extent, 
the claim is allowed.


REMAND

In light of the fact that the Board has reopened the 
veteran's claim and found it well-grounded, additional 
development is warranted.  

The newly submitted evidence contains references to back 
surgeries in 1980 and/or 1982.  The records related to those 
surgeries should be associated with the claims file.

Also of record is evidence that the veteran has obtained 
disability benefits from the Social Security Administration.  
Neither the records of the veterans' claim, nor the records 
of numerous health care providers referenced in a document 
submitted to the Social Security Administration are in the 
claims file.  These records should also be obtained.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

In light of the foregoing, the case is REMANDED to the RO for 
the following development:

1. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
VA and non-VA health care providers 
who treated him for any back disorder 
since his separation from active 
service.  After obtaining the 
appropriate releases for medical 
information, the RO should request 
records from all appropriate sources, 
including Dr. J.W.H. and associate any 
records obtained with the claims 
folder.

2. The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claims 
for Social Security disability 
benefits, including the medical 
records relied upon in those 
determinations. 

3. The veteran should then be afforded a 
VA orthopedic examination to determine 
the nature and etiology of his low 
back disability.  All indicated tests 
and studies should be conducted.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  Following review of the 
medical history contained in the 
claims folder, the examiner should 
express an opinion for the following 
question: Is it more likely, as 
likely, or less likely than not that 
the veteran's current back disability 
is related to his period of active 
service?  An explanation of the 
reasons for this opinion and the 
evidence relied upon to reach the 
opinion should be included.  

4. The RO should then readjudicate the 
appellant's claims of entitlement to 
service connection for a low back 
disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



